
	
		I
		112th CONGRESS
		2d Session
		H. R. 5614
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on cellular plastic
		  sheets for micron-retention filters.
	
	
		1.Cellular plastic sheets for
			 micron-retention filters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plastic Sheets; of poly-tetrafluoroethylene measuring 10
						microns to 140 microns thick with pore size ranging from 0.03 to 0.15 microns,
						or of polysulfone, for use in manufacturing filters of heading 8421 (provided
						for in subheading 3921.19.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
